JUDGMENT
Tsoucalas, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”) in Shinyei Corp. of America v. United States, 2002 Ct. Intl. Trade LEXIS 73, Slip Op. 02-73 (July 25, 2002), and Commerce having complied with the Court’s Remand Order, and no responses to the Remand Results having been submitted by plaintiff, it is hereby
Ordered that the Remand Results filed by Commerce on October 21, 2002, are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this case is dismissed.